Case: 14-10037   Date Filed: 12/05/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 14-10037
                       ________________________

                  D.C. Docket No. 1:12-cv-23461-CMA



JUAN REINOSO,
RONALDO BACA,
RIGOBERTO DIAZ,
PEDRO DUARTE,
ROLANDO BACA, et al,

                                                        Plaintiffs - Appellants,

                                    versus

A G C CONSULTING CIVIL ENGINEERS AND GENERAL CONTRACTORS,
INC.,
a Florida Profit Corporation,
KEENAN, HOPKINS, SCHMIDT AND STOWELL CONTRACTORS,
a Florida Profit Corporation,
d.b.a. Hunt-Moss, A Joint Venture,
HUNT CONSTRUCTION GROUP, INC.,
a foreign profit corporation,
d.b.a. as Hunt-Moss, A Joint Venture,
MOSS & ASSOCIATES, LLC,
a Florida Limited Liability Company,
d.b.a. Hunt-Moss, A Joint Venture,

                                                       Defendants - Appellees.
                Case: 14-10037       Date Filed: 12/05/2014       Page: 2 of 3


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                             _______________________

                                     (December 5, 2014)

Before WILLIAM PRYOR and JORDAN, Circuit Judges, and JONES, ∗ District
Judge.

PER CURIAM:

       This appeal requires us to decide whether the district court had subject-

matter jurisdiction over a wage dispute. Juan Reinoso and the other appellants

worked on the construction of Marlins Park. The workers allege that AGC

Consulting Civil Engineers and General Contractors, Inc., and other contractors

violated their rights under the Fair Labor Standards Act, 29 U.S.C. § 207, in two

ways: (1) the contractors allegedly paid the workers their regular hourly rate for

some overtime hours and nothing at all for other overtime hours, rather than one-

and-one-half times their regular rate, as required by the Act; and (2) the contractors

allegedly misclassified the workers under a county ordinance that governs wages

for county contract workers, and as a result paid them less than one-and-one-half

times their correct regular rate. The district court dismissed for lack of subject-

matter jurisdiction, based on its order in another case in which a different group of

* Honorable Steve C. Jones, United States District Judge for the Northern District of Georgia,
sitting by designation.


                                                2
               Case: 14-10037     Date Filed: 12/05/2014    Page: 3 of 3


workers made identical allegations against a different group of contractors. Arle

Calderon, et al. v. Form Works/Baker JV, LLC, No. 13-21438 (S.D. Fla. Dec. 12,

2013). The plaintiffs in Calderon appealed, and this Court reversed. Arle Calderon,

et al. v. Form Works/Baker JV, LLC, No. 14-10090 (11th Cir. Nov. 14, 2014).

Based on that precedent, we reverse and remand.

      Calderon controls this appeal. The contractors argue, in the alternative, that

there is not a genuine dispute as to whether the workers worked overtime hours for

which they were not properly compensated. But the district court did not consider

that issue, and we will not consider it in the first instance. The district court had

jurisdiction over the workers’ claim that the contractors did not pay one-and-one-

half times their regular rate for all of the overtime hours that they worked.

      We REVERSE the order of dismissal for lack of subject-matter jurisdiction

and REMAND for further proceedings consistent with this opinion.




                                            3